 In the Matter Of WALTER O. BIRK CANDY COMPANYandBAKERY &CONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-1154.-Decided February 3, 1939ConfectioneryManufacturing Industry-Investigation ofRepresentatives:controversy concerning representation of employees:refusal by employer torecognize union until certified by the Board; strike-UnitAppropriate forCollective Bargaining:production and maintenance employees,including eleva-tor operators,excluding supervisors,office,and clerical employees,cost-de-partment employees,shipping and receiving department employees, truckdrovers and helpers,engineers and helpers,night watchmen,and firemen ; con-troversy as to inclusion and exclusion of certainemployees-Representatives:proof of choice:comparison of employee list with union designations ; com-parison of signatures on union designations with canceled pay vouchers-Certification of Representatives:upon proof of majority representation.Mr. Hyman A. Schulson,for the Board.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Mr. Edward O. Beahan,of Chicago, Ill., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 13, 1938, Bakery & Confectionery Workers Inter-national Union of America, affiliated with the American Federationof Labor, herein called the Union, filed with the Regional Directorfor the Thirteenth Region (Chicago, Illinois) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Walter O. Birk Candy Company,' Chicago,Illinois, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. OnDecember 5, 1938, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article1The original petition designates the Company as "Walter O. Burke,also known asIllinois Candy Company."ii N. L.B. B., No. 6.23 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.2On December 8, 1938, the Regional Director issued a notice ofhearing ,3 copies of which were duly served upon the Company andupon the Union.Pursuant to the notice, a hearing was held on Docember 15, 1938, at Chicago, Illinois, before Horace A. Ruckel, theTrial Examiner duly designated by the Board.The Board and theCompany were represented by counsel, and the Union by a repre-sentative ; all participated in the hearing.Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Walter O. Birk Candy Company is an Illinois corporation, en-gaged at its plant in Chicago, Illinois, in the manufacture, distribu-tion, and sale of confectionery.About 60 per cent by volume and byvalue of the raw materials used by the Company are delivered to itsplant from points outside the State of Illinois.During the periodfrom January 1 to November 30, 1938, the Company manufactured7,682,258 pounds of finished products, of the approximate value of$750,000, and shipped to points outside of Illinois finished productsvalued at approximately $665,000.On October 12, 1938, the Companyemployed about 150 persons.H. THE ORGANIZATION INVOLVEDBakery & Confectionery Workers International Union of America,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership all production and maintenanceworkers and elevator operators employed by the Company.2The order of December 5 followed the form of the original petition.On December 13the Board issued a second order in which the Company was correctly named3The notice of hearing correctly designated the CompanyAn amended petition filedon December 8, 1938,designated the Company as "Walter O. Birk Candy Company,IllinoisCandy Company."At the hearing, Illinois Candy Company ', as dismissed as a party, byconsent. WALTER 0. BIRD CANDY COMPANY ET AL.M. THE QUESTION CONCERNING REPRESENTATION25Between September 10 and September 28, 1938, the Union onseveral occasions attempted to bargain with the Company and tosecure recognition as exclusive representative of all the employeesin the unit claimedby theUnion.Willard Cook,vice president andgeneral manager of the Company,stated on several occasions that hedid not believe the Union represented a majority of the Company'semployees, and refused to bargain with the Union unless it was cer-1 ified by the Board as the bargaining representative of the employees.Apparently as a result of the Company's refusal to bargain with theUnion, a strike took place on September 29, 1938, lasting untilOctober 4, 1938.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and has led and tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe amended petition filed by the Union asserts that all productionand maintenance employees, including elevator operators, but exclud-ing supervisors, office and clerical employees, cost-department em-ployees, shipping and receiving department employees, truck driversand helpers, engineers and helpers, night watchmen, and firemen,constitute a unit appropriate for the purpose of collective bargaining.At the hearing the Company conceded the appropriateness of theunit requested by the Union, except that it insisted upon the inclu-sion therein of five employees in the shipping room, three employeesin the receiving room, and Lottie Wanielista and Anna Calcagno,designated on the Company's pay roll as foreladies.No reason ap-pears for altering the unit requested by the Union.Wanielista andCalcagno perform supervisory duties and fall within the exclusion ofsupervisors.We find that the production and maintenance employees of theCompany including elevator operators, but excluding supervisors,office and clerical employees, cost-department employees, shipping and 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving department employees, truck drivers and helpers, engineersand helpers, night watchmen, and firemen, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe pay roll of the Company for October 12, 1938, containing thenames and work classification of all employees of the Company onthat date, was introduced in evidence.From the pay roll it appearsthat there are 125 employees in the appropriate unit.The Union in-troduced in evidence 71 signed membership applications, designatingit as sole collective bargaining agent of the signers. In calculatingthe Union's membership within the unit we shall exclude John B.Glowacki, who was no longer employed by the Company on October12, 1938, and Paul Gallo, whom the Company and the Union hadstipulated to exclude.The applications of Paul Kurzeja and JoeConley were challenged because of their duties.We find that Kurzejais a foreman and Conley is employed in the shipping room. Theywill also be excluded.It was testified that representatives of the Union, the Company, andthe Board had checked the signatures on the applications againstcanceled pay vouchers produced by the Company.The Companychallenged 21 of the applications on the ground that they had not beensigned by its employees but offered no evidence to support its con-tention, other than two canceled pay vouchers of each person whosename appears on the Union's applications.The Union's representa-tive testified that he saw 16 of the disputed applications signed bythe employees within the appropriate unit, whose names appearthereon, namely : James Carnaccio, Joe Castellano, Joe Castrogio-vanni,StanleyA.Cwiertnia,Henry Halama, Jeanette Kappel,Chester Kozlowski, Carl Ludwig, Charles Niedergall, Pasquale Rita,John Sasso, Anthony Spicuzza, Bruno Spiewak, Joe Ursini, EdwardRoberti, and Gimi (Vincenzo) Fiore.The Board has compared theremaining five of the disputed applications with the canceled voucherssubmitted by the Company and is convinced that the applications ofJoe Castaglia, Tony DeRose, Dolly Walat, and Joseph (Frank) Par-rinello were signed by the same persons who endorsed the canceledvouchers.The remaining 46 applications were not contested.It thus appears that 66 of the 125 employees in the appropriateunit have signified their desires to bargain collectively through theUnion.We find that the Union has been designated and selected bya majority of the employees in the appropriate unit as their represent- WALTER O. BIRD CANDY COMPANY ET AL.27ative for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in said unit for the pur-poses of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Walter O. Birk Candy Company, Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production and maintenance employees and elevator opera-tors of the Walter O. Birk Candy Company, Chicago, Illinois, ex-eluding supervisors, office and clerical employees, cost-departmentemployees, shipping and receiving department employees, truckdrivers and helpers, engineers and helpers, night watchmen and fire-men, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.Bakery & Confectionery Workers International Union of Amer-ica, affiliated with the American Federation of Labor, is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Bakery & Confectionery Workers In-ternational Union of America, affiliated with the American Federa-tion of Labor, has been designated and selected by a majority of theproduction and maintenance employees and elevator operators oftheWalter O. Birk Candy Company, Chicago, Illinois, excludingsupervisors, office and clerical employees, shipping and receiving de-partment emplyees, cost-department employees, truck drivers andhelpers, engineers and helpers, night watchmen, and firemen, as theirrepresentative for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, Bakery &ConfectioneryWorkers International Union of America, affiliatedwith the American Federation of Labor, is the exclusive representa-tive of all such employees for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, and other con-ditions of employment,